                                                                                                                                                     (_-'
  ,,                                                                                                                                                 ·/\
' AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modi:fied)                                                              Page 1 of I



                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                JUDGMENT IN A CRIMINAL CASE
                                       v.                                      (For Offenses Committed On or After November I, 1987)


                       Armin Perez-Marroquin                                   Case Number: 3:20-mj-20533

                                                                               Francisco J Sanchez
                                                                               Defendant's AttorneJ              -
REGISTRATION NO. 9486 0298                                                                                   Fit.ED
THE DEFENDANT:                                                                                                 MAR O6 2020
 ~ pleaded guilty to count( s) 1 of Complaint

  •    was found guilty to count( s)                                                 Cle HK US DIS i RICT COUfH
                                                                                 SOUTHERN"-~.;·,~-- ...,,.r ·-==~- _,: {·, ,_
                                                                                                      ~
                                                                                                                                             ''

       after a plea of not guilty.                                                                                         DEPUTY
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                     Nature of Offense                                                            Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                  1

  D The defendant has been found not guilty on count(s)
                                                                            -------------------
  •    Count( s)
                    - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a         te~o1/
                                1ti'-J'IME SERVED                           • ________ days
  ~   Assessment: $10 WAIVED ~ Fine: WAIVED
  ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Friday, March 6, 2020
                                                                             Date of Imposition of Sentence


Received _ _ _ _ _ _ _ __
               DUSM
                                                                              Ill~
                                                                             HONORABLE F. A. GOSSETT III
                                                                             UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                      3 :20-mj-20533
